SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period ended March 31, 2015 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 333-165961 NEW ASIA HOLDINGS, INC. (Exact Name of Small Business Issuer as specified in its charter) Nevada 45-0460095 (State or other jurisdiction (IRS Employer File Number) 33 Ubi Avenue 3 07-58 Vertex Tower A Singapore (Address of principal executive offices) (zip code) +65-6702-3808(Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days.YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T(Section 232.405 of this chapter) during the preceding 12 months(or such shorter period that the registrant was required to submit and post such files. YesoNo þ Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)YesoNo þ As of May 20, 2014, the Company had 60,726,711shares of common stock issued and outstanding. 1 FORM 10-Q NEW ASIA HOLDINGS, INC. (fka DM Products, Inc.) TABLE OF CONTENTS PART IFINANCIAL INFORMATION Item 1. Financial Statements for the period ended March 31, 2015 Consolidated Balance Sheet (Unaudited) 3 Consolidated Statements of Operations (Unaudited) 4 Consolidated Statements of Cash Flows (Unaudited) 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 PART IIOTHER INFORMATION Item 1. Legal Proceedings 19 Item 1A. Risk Factor 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Mine Safety Disclosures 19 Item 5. Other Information 19 Item 6. Exhibits 20 Signatures 21 2 PART I FINANCIAL INFORMATION References in this document to "us," "we," or "Company" refer to New Asia Holdings, Inc. ITEM 1. FINANCIAL STATEMENTS NEW ASIA HOLDINGS, INC. (fka DM Products, Inc.) CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, 2015 December 31, 2014 ASSETS Current Assets Cash and cash equivalents - Total Current Assets - TOTAL ASSETS - LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts Payable - Advance From Shareholder - Total Current Liabilities - Total Liabilities - Stockholders' Equity Preferred Stock, $0.001 par value, 30,000,000 shares authorized, 0 shares issued and outstanding - - Common Stock, $0.001 par value, 400,000,000 shares authorized,shares issued60,726,711 and outstanding (1,821,807- 2014). Stock to be issued - Additional Paid In Capital Accumulated Deficit ) ) Total Stockholders' Equity (Deficit) ) - TOTAL LIABILITIES & STOCKHOLDERS' EQUITY - The accompanying notes are an integral part of these unaudited financial statements 3 NEW ASIA HOLDINGS, INC. (fka DM Products, Inc.) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the 3 months ended For the 3 months ended March 31, 2015 March 31, 2014 Revenues Total revenues - - Operating expenses Professional Fees Communication - Consulting - General & Administrative expenses Reimbursed expenses - - Total operating expense Income (Loss) from operations and before non-controlling Interest ) ) Other Income - 2 Income (Loss) before non-controlling Interest ) ) Less: Income Attributable to non-controlling interest - - Income (Loss) before income taxes ) ) Provision for income taxes - - Net Income (Loss) ) ) Net Income (Loss) per common share-basic and fully diluted ) ) Weighted average common shares outstanding-basic and diluted The accompanying notes are an integral part of these unaudited financial statements 4 NEW ASIA HOLDINGS, INC. (fka DM Products, Inc.) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the 3 months ended For the 3 months ended March 31, 2015 March 31, 2014 Cash flows from operating activities Net Income/Loss $ ) $ ) Adjustment to reconcile net loss to net cash provided (used) by operating activities: Depreciation $
